Defendant George Parmelee, 62 years of age, lives on a farm near the Saginaw-Genesee county line, and has operated an oil and gasoline station for the last 8 or 10 years. He was convicted by a jury on a charge of forging and uttering an "accountable receipt," contrary to the provisions of sections 248 and 249 of the penal code, Act No. 328, Pub. Acts 1931 (Comp. Laws Supp. 1940, §§ 17115-248, 17115-249, Stat. Ann. §§ 28.445 and 28.446). Upon a motion for new trial the trial judge set aside the conviction of forgery, but permitted the conviction on the charge of uttering a forged "accountable receipt" to stand. Parmelee appeals from a sentence placing him on probation for three years and the imposition of a fine of $150 and costs in the amount of $100.
John Turnwald, the complaining witness, who has been a farmer all his life, owns a farm located partly *Page 433 
in Maple Grove, Saginaw county, and partly in Shiawassee county. He has had business dealings with Parmelee over a period of 15 years. On July 1, 1937, he sold 900 lbs. of beans at $6 per hundred to Parmelee, for which he received Parmelee's check for $54. On November 15th of that year Parmelee wrote Turnwald a letter in which he claimed that Turnwald was indebted to him in the sum of $34.65. On December 2d he wrote him another letter in which he asserted that this money was due because of the agreement that was made at the time the beans were purchased and the drop in their market price between July 1st and October 1st. In March of 1938 Parmelee brought suit against Turnwald in justice court on the claimed agreement. While the justice court suit was pending, he again wrote Turnwald on May 14, 1938, in an attempt to force a settlement. In this letter Parmelee mentioned for the first time a receipt for $54 which he claimed Turnwald had given him. Parmelee neither obtained a settlement nor a verdict and appealed the case to the circuit court, where Turnwald again prevailed. Later, Parmelee was arrested and charged with forging and uttering an "accountable receipt."
In the criminal trial the check was offered in evidence over Parmelee's objection that:
"There is no dispute over this paper and it has no bearing on the case. It is not a proper exhibit, as it has no connection with any dispute in this case."
The court overruled the objection on the ground that the check was part of the original transaction. The receipt which was received in evidence without objection reads:
"Date, July 1, 1937. Mr. John Turnwald received of George Parmelee $54 to apply on beans. Price to be what I get for bal. of my beans between now *Page 434 
and November 1. It is strictly understood there is to be no other agreements. 4 # beans.
                               X JOHN TURNWALD and GEO. PARMELEE."
Turnwald testified that the first time he saw the receipt was in the justice court; that he did not know where it came from; and that he never signed it. He identified the check and said he indorsed it when he cashed it. Leroy Smith, a member of the Michigan State police force, who has pursued the investigation of handwriting since about 1930, testified, from comparisons made at the State police laboratory in 1938 of Turnwald's indorsement on the check and the signature on the receipt, that, in his opinion, Turnwald's signature on the receipt was a tracing of his signature on the back of the check. He amplified his testimony with the statement that the signatures were identical and "a perfect match" which could happen only once in "1,000,910,000,000 times."
On appeal Parmelee charges error in the admission of the check "in evidence for the sole purpose of comparison of signature on another exhibit."
The rule established in Vinton v. Peck, 14 Mich. 287, was applied in People v. Parker, 67 Mich. 222
(11 Am. St. Rep. 578). In the Parker Case Mr. Justice MORSE, speaking for a unanimous court, said it was error to compare the signature on an alleged forged deed with a signature on papers belonging in a probate file, none of which "were at all material or relevant to the question at issue and could possibly throw no light upon the case." He stated the rule to be:
"Comparisons of this kind can only be made with such writings as are legally in evidence for some other purpose than that of being compared." *Page 435 
As said by Judge Gillespie in his Michigan Criminal Law 
Procedure, § 1244, vol. 2:
"It was formerly the rule that when questions of handwriting were involved, writings claimed to have been made by the defendant must first be received in evidence for some other purpose than that of comparison, but it is now provided by statute, that whenever it shall be necessary to prove the signature of any person, any specimens of his handwriting or signature, admitted or proved to the satisfaction of the court to be genuine, may be introduced in evidence for the purpose of comparison, regardless of whether or not the paper on which such handwriting appears is one in evidence or connected with the case."
The statutory rule is stated in 3 Comp. Laws 1929, § 17318 (Stat. Ann. § 28.1048), as follows:
"Whenever in the trial of any criminal case it shall be necessary or proper to prove the signature of any person, it shall be competent to introduce in evidence for the purpose of comparison, any specimen or specimens of the handwriting or signature of such person, admitted or proved to the satisfaction of the court to be genuine, whether or not the paper on which such handwriting or signature appears is one in evidence or connected with the case or not."
The check in question was properly admitted in evidence.
The information sufficiently charges a violation of the statutes which make it a felony to falsely make, alter, forge, et cetera, and utter any "accountable receipt." Sections 248 and 249 of the penal code, Act No. 328, Pub. Acts 1931 (Comp. Laws Supp. 1940, §§ 17115-248, 17115-249, Stat. Ann. §§ 28.445 and 28.446). *Page 436 
Parmelee claims that the paper in question is not an "accountable receipt." It does not lie in his mouth to make this claim because he brought an action in the justice court upon the instrument, and cannot now deny its "accountable" nature.
The variance asserted in the recital of the receipt in the information and the language of the exhibit itself are not sufficient to make the receipt inadmissible in the criminal action.
The cited statutes require proof of fraudulent intent and appellant claims that no evidence of such intent was produced. If the receipt is a forged one, the intent to defraud by uttering it was sufficiently shown by the action which Parmelee brought on it against Turnwald in the justice court.
The question raised of the claimed impropriety of an examination of the questioned instrument in the handwriting laboratory and the question of undue emphasis in the court's charge by gratuitous mention of the crime of uttering when the jury requested further instruction concerning the venue of the claimed forgery are both inconsequential.
There was no impropriety in the laboratory examination of the claimed receipt and the trial judge's statement to the jury was correct and did not unduly emphasize the charge of uttering.
The sentence imposed is affirmed.
NORTH, C.J., and STARR, WIEST, BUTZEL, SHARPE, BOYLES, and REID, JJ., concurred. *Page 437